Fourth Court of Appeals
                                San Antonio, Texas
                                      January 17, 2020

                                    No. 04-19-00518-CR

                           Camron Leo SANCHEZ-VASQUEZ,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR8320
                       The Honorable Velia J. Meza, Judge Presiding


                                      ORDER
       The State filed its brief on December 20, 2019; Appellant’s reply brief was due on
January 9, 2020. See TEX. R. APP. P. 38.6(c). On the due date, Appellant filed a motion for
extension of time to file a reply brief until January 24, 2020.
         Appellant’s motion is GRANTED. See id. R. 38.6(d). Appellant’s reply brief must be
filed in this court by January 24, 2020.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2020.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court